Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 1 of 14 PageID 1142



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 CMR CONSTRUCTION & ROOFING,
 LLC      A/A/O     LAWRENCE
 FARRINGTON,

             Plaintiff,

 v.                                  Case No:    2:19-cv-442-FtM-29MRM

 ASI   PREFERRED         INSURANCE
 CORPORATION,

             Defendant.



                              OPINION AND ORDER

       This matter comes before the Court on defendant’s Motion to

 Strike    Plaintiff’s    Damages    Expert   Ryan   Peak   and   Incorporated

 Memorandum of Law (Doc. #52) filed on September 4, 2020. Plaintiff

 filed an Opposition (Doc. #57) on September 18, 2020.             Also before

 the Court are defendant’s Motion in Limine (Doc. #53) filed on

 September 4, 2020, to which plaintiff filed an Opposition (Doc.

 #58) on September 18, 2020, and defendant’s Second Motions [sic]

 in Limine (Doc. #78) filed on December 3, 2020, to which plaintiff

 failed to respond.      For the reasons set forth below, the motion to

 strike is denied, and the motions in limine are granted in part

 and denied in part. 1




       Plaintiff requests a hearing on two of the motions. (Doc.
       1

 #57, p. 5; Doc. #58, p. 3.)      The Court finds oral argument
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 2 of 14 PageID 1143



                                     I.

       Plaintiff CMR Construction & Roofing, LLC (plaintiff or CMR),

 as assignee of non-party Lawrence Farrington (Farrington or the

 insured), has filed a breach of contract claim against defendant

 ASI Preferred Insurance Corporation (defendant or ASI) regarding

 Farrington’s home insurance policy and damage allegedly caused by

 Hurricane Irma.     (Doc. #3.)    Defendant has now filed a motion to

 strike plaintiff’s proposed damages expert (Doc. #52), and motions

 to exclude various topics from being discussed at trial (Doc. #53;

 Doc. #78.)     The Court will begin by addressing the motions in

 limine.

    A. Motions in Limine

       A motion in limine is a “motion, whether made before or during

 trial, to exclude anticipated prejudicial evidence before the

 evidence is actually offered.”        Luce v. United States, 469 U.S.

 38, 40 n.2 (1984).        These motions “are generally disfavored.”

 Acevedo v. NCL (Bah.) Ltd., 317 F. Supp. 3d 1188, 1192 (S.D. Fla.

 2017).    “Evidence is excluded upon a motion in limine only if the

 evidence is clearly inadmissible for any purpose.”          Id. (marks and

 citation   omitted).      Additionally,     as    the   Supreme    Court   has

 cautioned:




 unnecessary to decide the         motions   and    therefore      plaintiff’s
 request will be denied.



                                      2
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 3 of 14 PageID 1144



             The ruling is subject to change when the case
             unfolds, particularly if the actual testimony
             differs from what was contained in the
             defendant’s proffer. Indeed even if nothing
             unexpected happens at trial, the district
             judge is free, in the exercise of sound
             judicial discretion, to alter a previous in
             limine ruling.

 Luce, 469 U.S. at 41–42.       A denial of a motion in limine is not a

 ruling which affirmatively admits any particular evidence.              Thus,

 while   a   subject   matter   is   not   excluded,   the   Court    makes   no

 determination of the admissibility of any anticipated specific

 testimony from the witness.

       Defendant requests the Court to prohibit plaintiff from (1)

 asserting claims for replacement-cost value (RCV) damages, (2)

 asserting claims for “matching” damages, (3) asserting claims for

 ordinance or law damages, (4) mentioning the TAS 106 testing

 guidelines, (5) referencing claims handling or bad faith, and (6)

 referencing the replacement of any neighboring roofs.               (Doc. #53,

 p. 1; Doc.#78, pp. 3-5.)       As to the first three requests, the Court

 previously ruled on these issues when it granted in part and denied

 in part defendant’s motion for summary judgment.               (Doc. #83.)

 Specifically, the Court found plaintiff was precluded under the

 policy from seeking RCV and matching damages, but may have a claim

 for ordinance or law damages depending on whether a jury finds




                                       3
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 4 of 14 PageID 1145




 such damages have been “incurred.” 2     (Id. pp. 16-24.)    Accordingly,

 the Court will focus its analysis on the other three requests.

       1. TAS Testing Guidelines

       At   a   deposition,   plaintiff’s    engineering    expert,   Derek

 Cronin, testified about lifted roof tiles at Farrington’s home

 after the hurricane.      During the testimony, Cronin was asked how

 he ruled out other potential causes of lift, and Cronin responded

 as follows:

       Basically, the way we looked at it was the order of
       magnitude: How many of these tiles lifted, to what
       percentage they’re lifted, et cetera, we felt that this
       is not what you would normally see in a roof. It also
       compared to work we do on new construction, we use the
       TAS 106 lift test to determine, you know, the rigidity
       of roofs and, you know, how does a typical roof work as
       far as lift is concerned. So we compare a lot of it to
       new construction as far as how would a roof feel.

 (Doc. #47-1, p. 60.)     The following exchange then occurred between

 Cronin and defendant’s counsel:

       COUNSEL: So that TAS 106 test, that’s for new roofs,
       correct?

       CRONIN: Yes.

       COUNSEL: And so that wouldn’t really be a fair comparison
       to a roof that’s now 17 years old, correct?


       2To the extent defendant seeks to exclude portions of
 plaintiff’s repair estimate because it includes RCV, matching, and
 ordinance or law damages (Doc. #53, pp. 5-9), the Court will deny
 the request without prejudice. The estimate was created prior to
 the Court’s summary judgment ruling addressing these issues. If
 plaintiff seeks to introduce evidence relating to one of these
 topics at trial, defendant may re-raise its objection.



                                      4
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 5 of 14 PageID 1146



       CRONIN: It’s not that it’s a fair analysis, but it gives
       us data as far as how a newer roof would perform to roof
       tests. So although we’re not doing the TAS 106 as a lift
       test on the roof, because we do the TAS 106 as a lift
       test on new roofs, that data we get for the rigidity and
       resistance of new roofs compared to these older roofs is
       partly how we can help formulate how a roof should feel,
       how a roof should actually function when you’re out
       there.

       COUNSEL: So this would – this particular roof would fall
       under the category of an older roof, correct?

       CRONIN: Correct. This is an older roof. The TAS 106 would
       not necessarily be an appropriate test for this roof,
       but because we’ve done so many of those tests on newer
       roofs and other roofs and even the TAS 106 test we’ve
       done on past projects for Hurricane Irma claims, that’s
       part of how we came about our means and methods for
       understanding what the resistance of a roof assembly
       should have.

 (Id. pp. 60-61.)

       In addition to the above testimony, defendant has offered its

 expert’s report on the damages, which includes the following

 information:

       The [Cronin Engineering] report details the results of
       their tile uplift testing. The protocol used for the
       tile testing, although not identified in the report, was
       equivalent to the protocol for TAS 106, which is part of
       the Florida Building Code. This test was developed to be
       used in Broward and Dade Counties only (High Velocity
       Hurricane Zones) as a product quality control test prior
       to final roof inspection for testing tile fastening at
       the time of installation as part of the permitting
       process. The test was not designed to be performed on
       roofs that have been in service for 21 years, as these
       had. The test was never intended to be used as part of
       a post-storm related damage assessment of the roof.

 (Doc. #53-1, p. 13.)




                                      5
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 6 of 14 PageID 1147



       In   its    motion,   defendant   argues    that   plaintiff’s    expert

 should be precluded from referencing the TAS 106 test because it

 is irrelevant.      (Doc. #53, p. 9.)       Plaintiff does not specifically

 address this argument, but rather states generally that the TAS

 106 evidence cannot be excluded because it relates “to issues of

 law that have not yet been determined by this Court.”            (Doc. #58,

 p. 2.)     The Court will grant defendant’s motion on this issue, at

 least as a preliminary matter.

       Rule 703 of the Federal Rules of Evidence “allows an expert

 to base his opinion on facts or data that would otherwise be

 inadmissible . . . if other ‘experts in the particular field would

 reasonably rely on those kinds of facts or data in forming an

 opinion.’”       Broussard v. Maples, 535 F. App’x 825, 828 (11th Cir.

 2013) (quoting Fed. R. Evid. 703).              Furthermore, “[u]nless the

 court orders otherwise, an expert may state an opinion—and give

 the reasons for it—without first testifying to the underlying facts

 or data.”    Fed. R. Evid. 705.    However, “the expert may be required

 to disclose those facts or data on cross-examination.”            Id.

       Here, defendant does not seek to preclude the expert from

 offering an opinion on the roof damage because it is based in part

 on the TAS 106 test, but rather seeks to prevent the expert from

 referencing the test during his testimony.               Because it appears

 undisputed the TAS 106 test applies to new construction, and

 apparently only in Broward and Dade Counties, the test would seem



                                         6
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 7 of 14 PageID 1148



 to have no relevance to the condition of Farrington’s decades-old

 roof located in Lee County.         Accordingly, the Court will grant

 defendant’s motion to the extent it seeks to prevent the expert

 from referencing the TAS 106 test during his testimony on direct

 examination.

       2. Claims Handling or Bad Faith

       In its Second Motions [sic] in Limine, defendant seeks to

 preclude plaintiff from introducing any testimony and/or evidence

 regarding “ASI’s claims handling, accusations of bad faith and/or

 common claims handling standards.”        (Doc. #78, p. 1.)      Defendant

 argues such testimony or evidence would be irrelevant and highly

 prejudicial.    (Id. p. 3.)     As plaintiff has failed to respond to

 this motion, the Court will construe the requested relief as

 unopposed.     See Rule 3.01(c), Local Rules of the United States

 District Court for the Middle District of Florida (noting that if

 a party fails to timely respond to a motion, “the motion is subject

 to treatment as unopposed”). 3




       3It is unclear if plaintiff simply did not respond to the
 motion or if it does not oppose the requested relief.       In the
 motion’s Certificate of Conference, defendant’s counsel states
 that “she conferred with Plaintiff counsel regarding the relief
 sought in this motion and that Plaintiff counsel objected/did not
 object to the relief sought herein.”          (Doc. #78, p. 5.)
 Regardless, the motion will be considered as unopposed pursuant to
 the Court’s Local Rules.



                                      7
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 8 of 14 PageID 1149



        Having reviewed the matter, the Court will grant the request

 in part.     The Court agrees that evidence relating to defendant’s

 claims handling procedures in general is irrelevant in this breach

 of contract action.         See Palmetto 241 LLC v. Scottsdale Ins. Co.,

 2020    WL   2736646,    *6   (S.D.    Fla.     May   26,   2020)    (noting    that

 “[e]vidence     of      Defendant’s        claims     handling      practices    and

 procedures in other claims” “is not relevant to this matter”);

 Lumpuy v. Scottsdale Ins. Co., 2013 WL 1775048, *3 (M.D. Fla. Apr.

 25, 2013) (“[E]vidence relating to Defendant’s general claims

 handling practices and procedures is not relevant to this breach

 of contract action.”); Kennedy v. Provident Life & Acc. Ins. Co.,

 2009 WL 3048683, *2 (S.D. Fla. Sept. 18, 2009) (recognizing that

 under    Florida     law,     “documents       and    testimony     regarding   the

 insurer’s     claims    handling      or   general     business     practices   are

 irrelevant to the issue of whether the insured is entitled to the

 coverage claimed”).         Accordingly, such evidence is inadmissible.

        However, evidence relating to defendant’s handling of the

 claim in this case is relevant, as may be whether defendant acted

 in good or bad faith.         See SFR Servs., LLC v. Lexington Ins. Co.,

 2021 WL 322367, *2-3 (M.D. Fla. Feb. 1, 2021) (denying motion to

 preclude evidence or arguments “that allege, infer, and/or implies

 that [insurer] has handled the Insured’s claims in bad faith”

 because “[w]hile there can be no bad faith claim asserted, evidence

 from which bad faith could be inferred can also support the breach



                                            8
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 9 of 14 PageID 1150



 of contract claim”); Centre Hill Courts Codon. Ass’n, Inc. v.

 Rockhill Ins. Co., 2020 WL 496065, *2 (S.D. Fla. Jan. 30, 2020)

 (“Defendant seeks to exclude evidence that Defendant acted in good

 faith    or   bad   faith    until    this    coverage   action    is    resolved.

 However, as Plaintiff righty notes, the parties’ post-loss actions

 are directly relevant to establishing the breach of insurance

 contract      claims   at   issue    in   this   case.     Moreover,     Defendant

 provides no explanation for why such evidence should be ‘highly

 prejudicial’ here.          Thus, Defendant has failed to establish that

 the evidence of whether Defendant acted in good or bad faith is

 clearly inadmissible for any purpose.”).

       Accordingly, the Court will grant the motion as it pertains

 to defendant’s claims handling in general, but deny it without

 prejudice as to defendant’s claims handling and bad faith in this

 case.

       3. Neighboring Roof Replacements

       The Second Motions [sic] in Limine also seeks to prevent

 plaintiff from introducing any testimony and/or evidence “of work

 being performed on any other roof” or defendant’s “payments for

 other roofs.”       (Doc. #78, p. 4.)      The Court will grant the request,

 but without prejudice to plaintiff demonstrating relevance at

 trial.    See Palmetto, 2020 WL 2736646, *6 (“Defendant requests the

 Court preclude Plaintiffs from introducing testimony and evidence

 regarding      conditions     of     properties    other    than   the    subject



                                           9
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 10 of 14 PageID 1151



 property. . . . Upon review, the Court agrees that evidence of

 conditions of other properties is not relevant in this action.

 The conditions of other properties would not make it more or less

 likely that Defendant breached its contract based upon facts and

 conditions unique to Plaintiff’s property and the terms of the

 policy.”).

    B. Motion to Strike

       Finally,    defendant   seeks    to    strike   plaintiff’s   damages

 expert, Ryan Peak.       (Doc. #52.)       Peak has worked for plaintiff

 “somewhere between 12 and 14 years” in a variety of positions,

 including as a salesman and a general manager.           (Doc. #49-1, pp.

 13, 14.)    Peak was the person who met with Farrington and prepared

 the estimate to replace his roof.          (Id. pp. 15-16; Doc. #49-2, pp.

 91-95.)     Defendant seeks to strike Peak as an expert witness

 because (1) he is not qualified to testify on acceptable methods

 of repairs, and (2) his financial interest in the outcome of the

 trial prevents him from serving as an expert. 4         (Doc. #52, pp. 4-

 6.) Having reviewed the arguments and Peak’s deposition testimony,

 defendant’s motion will be denied.




       4 Defendant also seeks to strike any testimony from Peak
 regarding matching costs.     (Doc. #52, p. 7.)     This issue was
 rendered moot by the Court’s ruling on defendant’s summary judgment
 motion.



                                       10
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 11 of 14 PageID 1152



       Under Federal Rule of Civil Procedure 702, a witness may be

 qualified as an expert “by knowledge, skill, experience, training,

 or education.”     Defendant first argues that Peak is not qualified

 to   testify   about   the   need   for    a   full   roof   replacement,   the

 application of Florida’s building code, or the feasibility of a

 repair rather than a replacement because “Peak’s experience and

 knowledge focuses on roofing sales,” and he “does not actually

 perform the repairs.”        (Id. p. 5.)        Peak’s testimony, however,

 does not support defendant’s argument:

       COUNSEL: Okay. And so while working for CMR have you
       ever actually participated in replacing the roof?
       Meaning, got up on the roof and done the repair yourself?

       PEAK: Yes, ma’am.

       COUNSEL: Okay. Have you done that in Florida?

       PEAK: I didn’t install the whole roof but, yes, I’ve got
       up there and done some, yes, ma’am.

       COUNSEL: Right. Okay. That’s what I mean, just
       participated in the process. And about how in [sic] roofs
       would you say you’ve participated in repairing or
       replacing while working for CMR only? And you can give
       me a guesstimate.

       PEAK: $30 to $50 million dollars worth give or take.

 (Doc. #49-1, pp. 14-15.)        Thus, while Peak currently works as a

 sales manager (Doc. #49-1, p. 14), he does have roofing-repair

 experience.    See Furmanite Am., Inc. v. T.D. Williamson, Inc., 506

 F. Supp. 2d 1126, 1129 (M.D. Fla. 2007) (“An expert is not

 necessarily unqualified simply because her experience does not




                                       11
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 12 of 14 PageID 1153



 precisely match the matter at hand.”).               Having reviewed Peak’s

 testimony regarding his roofing experience and knowledge, the

 Court finds he is qualified to testify regarding the alleged

 damages in this case.          See Deputy v. Hartford Ins. Co. of the

 Midwest, 2020 WL 5807997, *3 (M.D. Fla. June 1, 2020) (“This

 inquiry [into whether a witness is qualified to testify as an

 expert] is not stringent, and so long as the expert is minimally

 qualified, objections to the level of the expert’s expertise [go]

 to     credibility     and    weight,    not   admissibility.”        (citation

 omitted)).

        Defendant next argues that Peak cannot serve as an expert

 because he has a financial interest in the outcome of the trial.

 (Doc. #52, pp. 5-6.)         During his deposition, Peak testified that

 he and defendant split the profits from a roofing repair equally.

 (Doc. #49-1, pp. 16-17.)          Defendant argues that because Peak’s

 compensation is contingent on the outcome of the case, he cannot

 serve as an expert witness.         (Doc. #52, p. 6); see also Crowe v.

 Bolduc, 334 F.3d 124, 132 (1st Cir. 2003) (“The majority rule in

 this country is that an expert witness may not collect compensation

 which by agreement was contingent on the outcome of a controversy.

 That rule was adopted precisely to avoid even potential bias.”).

        Defendant’s argument is misplaced.            Peak is an employee of

 defendant and his compensation relates solely to the profits made

 from    the   repair   of    Farrington’s    roof.     This   would    be   true



                                         12
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 13 of 14 PageID 1154



 regardless of the outcome of this case, and therefore it cannot be

 said that Peak’s compensation is contingent.          To the extent Peak

 and defendant’s financial agreement is relevant, such an issue

 would go to the credibility of Peak’s testimony rather than its

 admissibility.      See Adams v. Lab. Corp. of Am., 760 F.3d 1322,

 1332 (11th Cir. 2014) (“Bias in an expert witness’s testimony is

 usually a credibility issue for the jury.”).

       Accordingly, it is now

       ORDERED:

       1. Defendant’s Motion to Strike Plaintiff’s Damages Expert

          Ryan Peak and Incorporated Memorandum of Law (Doc. #52) is

          DENIED.

       2. Defendant’s Motion in Limine (Doc. #53) is GRANTED in part

          and DENIED in part as moot.       The motion is granted to the

          extent    it   seeks   to   preclude   plaintiff’s   expert   from

          referencing the TAS 106 test during direct examination.

          The motion is denied as moot to the extent it seeks to

          preclude plaintiff from asserting claims for replacement-

          cost value, matching, and ordinance or law damages.

       3. Defendant’s Second Motions [sic] in Limine (Doc. #78) is

          GRANTED in part and DENIED in part.       The motion is granted

          to the extent it seeks to preclude the introduction of

          evidence       of   defendant’s    general     claims    handling

          procedures, and payments for claimed damage or repairs to



                                       13
Case 2:19-cv-00442-JES-MRM Document 86 Filed 03/31/21 Page 14 of 14 PageID 1155



          other properties within the insured’s neighborhood.                 The

          motion   is   denied   to   the   extent   it   seeks   to     preclude

          evidence of claims handling in this case or evidence from

          which bad faith could be inferred.

       4. Plaintiff’s request for a hearing on the motions is DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this              31st     day of

 March, 2021.




 Copies:
 Parties of record




                                       14
